Title: To John Adams from Daniel Morrow, 29 August 1799
From: Morrow, Daniel
To: Adams, John



Respected Sir
Monmouth August 29—1799

when I view you as a father of a Great people, and as Commander in Chief of the Armies of the United States of America, I flatter myself you will deign to hear me for a moment, and in your wisdom give me a suitable answer. I have a Son Sir, a youth of about Seventeen years of age, who Inconsiderately Enlisted into the United States Company of artillerists (Commanded by Capt. Amos Stoddard,) a youth whos constitution is Illy Calculated for that Service, and whos heart is almost broken to view the Consequences of his Enlistment, his mother an aged woman driven almost to distraction, whos Gray hairs must go down to the Grave in Sorrow, unless the Releas of her Son Can be obtained. I do not wish Sir by the Releas of my Son to Injure the Servic of my Country, all I ask and my pettition to you Sir is, that you would Grant the Releas of my Son upon my furnishing a man to Supply his place, better Calculated for a Soldier, and the Service then my Son is, which I have offered to do, but Capt. Stoddard Saith he has not the authority to make the Exchange, but has no objection, if you Sir, will Deign answer my Request & Give me Information thereof, I shall view it as the happyest moment of my life, for you will thereby Restore to health and happyness the Aged Compannion of my youth, and my last days Shall be happier then my first—
permit me Sir to Subscribe myself / your most obedient Humble Servt.

Daniel Morrow